UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7475



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

GLEN ALAN LEE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-90-129)


Submitted:   April 9, 1996                 Decided:   April 19, 1996


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Edward Hendricks Childress, Charlottesville, Virginia, for Appel-
lant. Donald Ray Wolthuis, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting his

28 U.S.C. § 2255 (1988) motion to the extent that Appellant was

incorrectly sentenced as a career offender, and resentencing Appel-

lant based on an additional amount of uncharged drugs pursuant to

USSG 2D1.1, comment. (n.12) (Nov. 1994). Appellant's objection is
that the additional drug amount was not included in calculating

Appellant's original sentence. We have reviewed the record and the

district court's opinion and find no reversible error. The district

court properly considered Appellant's sentence de novo, entertain-
ing evidence relating to the additional amount of uncharged drugs

pursuant to USSG 2D1.1, comment. (n.12). See, e.g., United States
v. Bell, 5 F.3d 64, 67 (4th Cir. 1993) (concerning resentencing

upon appellate remand). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2